Citation Nr: 0911260	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1940 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the San Diego, California, Regional Office (RO), 
which denied the claim for a total disability rating based on 
individual unemployability (TDIU).  The Veteran perfected a 
timely appeal to that decision.  

The record reflects that a motion to advance this case on the 
docket was filed on the on the Veteran's behalf by his 
representative in July 2008.  38 C.F.R. § 20.900(c) (2008).  
Although there may be sufficient cause to advance this appeal 
on the docket, the Board will dismiss this motion as moot, in 
that the Board is in the process of finalizing the decision 
herein.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for: post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
hemorrhoids and high frequency sensorineural hearing loss, 
each rated as noncompensably disabling.  His combined 
disability evaluation is 70 percent.  

2.  The Veteran's service-connected disabilities, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 
4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

A VA medical opinion was not requested in conjunction with 
the Veteran's claim.  However, in light of the veteran's 
tenuous state of health, it is not advisable for him to 
appear for a VA examination.  Under these circumstances, the 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c) (4).  


III.  Legal Analysis.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the Veteran is currently service-
connected for: post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling; tinnitus, rated as 10 percent 
disabling; and hemorrhoids and high frequency sensorineural 
hearing loss, each rated as noncompensably disabling.  His 
combined disability evaluation is 70 percent.  

The Veteran's claim for a TDIU (VA Form 21-8940) was received 
in June 2006.  The records indicate that the Veteran has not 
worked since 1984.  Submitted in support of the Veteran's 
claim was a statement from M.F., a physician at Loma Linda VA 
Medical Center, dated in August 2006, indicating that the 
Veteran was currently receiving treatment for PTSD, chronic 
type.  The physician indicated that the Veteran's disorder is 
manifested by intense psychological distress, efforts to 
avoid activities, places or people that arouse recollections 
of the trauma, markedly diminished interest and participation 
in significant activities, feelings of detachment and 
estrangement from others, difficulty concentrating, and 
difficulty falling and staying asleep due to recurrent 
nightmares related to past trauma events.  The physician 
opined that employment would be poorly tolerated by the 
Veteran because of the likelihood that his PTSD symptoms 
would worsen during the course of his work.  

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  


The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.  

In this regard, the Board notes that there is evidence 
supporting the claim as to whether the Veteran is considered 
unemployable as a result of his service-connected disorders.  
In the above-mentioned statement, in August 2006, the VA 
examiner opined that employment would be poorly tolerated by 
the Veteran because of the likelihood that his PTSD symptoms 
would worsen during the course of his work.  There is no 
medical evidence contradicting the findings and opinion of 
the August 2006 VA examiner.  

While the VA examiner did not clearly indicate that the 
Veteran was unemployable due to his service-connected 
disabilities, in the aggregate, the Board is satisfied that 
the Veteran's service-connected disabilities, especially his 
PTSD, render him unable to obtain or maintain substantially 
gainful employment.  It is noteworthy that the Veteran's PTSD 
has been described as severe; his disability is manifested by 
efforts to avoid activities, places or people that arouse 
recollections of the trauma, markedly diminished interest and 
participation in significant activities, feelings of 
detachment and estrangement from others, and difficulty 
concentrating.  The Veteran has not worked since 1984.  The 
VA examiner suggests that the veteran would not be able to 
follow any employment because his PTSD symptoms would be 
aggravated by working.  The Board finds that the VA 
examiner's opinion is probative in this case.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470 (1993) (The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.)  Following a thorough 
review of the record, and resolving all doubt in the 
Veteran's favor, the Board concludes that he is unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
a TDIU is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


